                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CATHERINE FOWLER,                               )
                                                )
                       Plaintiff,               )
                                                )
              v.                                )         No. 4:17 CV 2547 DDN
                                                )
MIDAS HOSPITALITY, LLC, et al.,                 )
                                                )
                       Defendants.              )

                                   MEMORANDUM AND ORDER
       This matter is before the Court on the motion of defendants for summary judgment. The
Court heard arguments on the motion on April 19, 2019. For the reasons discussed below, the
Court denies defendants’ motion.
                                      I. BACKGROUND
       Plaintiff Catherine Fowler has brought a negligence claim against defendants Midas
Hospitality, LLC, and Midas St. Peters, LLC. Plaintiff alleges that on December 16, 2016, she
fell on ice when she was a guest at the Courtyard Marriott St. Peters, located at 4341 Veterans
Memorial Parkway, St. Peters, Missouri. (Doc. 54 at ¶ 1, Doc. 56 at ¶ 1). She claims that
defendants owned, operated, managed, or controlled the hotel, and there was ice on the walkway
located immediately outside the main entrance of the hotel. (Id. at ¶¶ 2-3). Plaintiff claims that
under the innkeeper-guest special relationship, both defendants were under an enhanced,
affirmative obligation to act with reasonable care to protect guests from injuries while on the
premises, and that they were negligent in failing to address the walkway’s dangerous condition.
(Id. at ¶¶ 4-5). As a result of the fall, plaintiff claims she injured her left hip and femur,
requiring surgery. (Id. at ¶ 6).


                                     II. LEGAL STANDARD
       Summary judgment is proper “if there is no dispute of material fact and reasonable fact
finders could not find in favor of the nonmoving party.” Shrable v. Eaton Corp., 695 F.3d 768,
770-71 (8th Cir. 2012). The party moving for summary judgment must show the absence of a
genuine issue of material fact on which the non-moving party has the burden of proof and that
the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.
Catrett, 477 U.S. 317, 322-23 (1986). The burden shifts to the non-moving party to demonstrate
that disputes of fact do exist. Id.
        A fact is “material” if it could affect the ultimate disposition of the case, and a factual
dispute is “genuine” if there is substantial evidence to support a reasonable jury verdict in favor
of the nonmoving party. Rademacher v. HBE Corp., 645 F.3d 1005, 1010 (8th Cir. 2011). The
court must view the evidence in the light most favorable to the nonmoving party and accord it
the benefit of all reasonable inferences. Scott v. Harris, 550 U.S. 372, 380 (2007).


                                      III. UNDISPUTED FACTS
        Unless otherwise noted, the following facts are without substantial dispute. Defendant
Midas Hospitality has a management contract to manage the Courtyard Marriott St. Peters hotel,
which is owned by defendant Midas St. Peters. (Doc. 54, ¶ 7; Doc. 56, ¶ 7). The hotel is a
Marriott franchise subject to Marriott brand standards, which require that the hotel operator
“must ensure that all sidewalks and stairways are clear of ice and snow by using sand or salt as
needed.” (Doc. 58, ¶ 11). Because of this Marriott brand standard, on December 16, 2016,
around 4 p.m., the hotel’s chief engineer applied ice melt or salt to the hotel walkway, in an
effort to make the walkway safe. (Id. at ¶ 9; Doc. 58, ¶¶ 7-8, 12). Defendants made no further
inspection of the walkway for the next three and a half hours and are uncertain whether the
walkway needed additional salt during this time. (Doc. 58, ¶¶ 9-10).
        Meanwhile, plaintiff’s brother drove plaintiff and his wife from Kansas to St. Charles,
Missouri, to attend a cousin’s funeral. (Doc. 54, ¶ 10; Doc. 56, ¶ 10). The driving conditions
were bad because of an ice storm that produced freezing rain and snow: vehicles were travelling
approximately 30 miles per hour on the interstate, and plaintiff’s brother observed cars off of the
road, in the median, and on the shoulder. (Id. at ¶ 12). By the time plaintiff arrived at the hotel,
between 6:30 and 7:00 p.m., “I-70 was a parking lot.” (Id. at ¶ 14).
        Plaintiff’s brother pulled into the circular drive in front of the hotel, parking under a
covered area. (Id. at ¶ 15). Plaintiff and her sister-in-law got out of the car and took the luggage
into the hotel, while plaintiff’s brother moved the car to a handicapped spot. (Id.). The weather
was misty, and there was no ice or snow accumulating on the hotel walkway at the time plaintiff


                                                 2
and her brother arrived at the hotel. (Id. at ¶ 16; Doc. 58, ¶ 4). Plaintiff’s party checked into the
hotel, and after about 30 minutes in their hotel room, they decided to get dinner. (Doc. 54, ¶ 17;
Doc. 56, ¶ 17). Plaintiff and her brother walked out to the car around 7:30 p.m., while plaintiff’s
sister-in-law waited in the lobby for them to pull the car around. (Id. at ¶ 19). As he left the
hotel lobby, plaintiff’s brother noticed that the walkway was wet. (Id. at ¶ 20). He slipped on
the sidewalk but did not fall. (Id. at ¶ 21). Neither plaintiff nor her brother saw ice or snow
accumulating on the hotel walkway when they exited the hotel, nor did they see any type of salt
or ice melt on the walkway. (Id. at ¶¶ 22-23; Doc. 58 at ¶ 5). Plaintiff did not see anyone
shoveling or applying salt or ice melt or any trucks plowing the drive. (Doc. 54, ¶ 24; Doc. 56, ¶
24). Plaintiff suddenly felt both feet go out from underneath her and she fell. (Id. at ¶ 26). As
she lay on the ground, plaintiff felt ice on the hotel walkway. (Id. at ¶ 27). Neither plaintiff nor
her brother saw any type of salt or ice melt on the walkway after plaintiff’s fall. (Id. at ¶¶ 28-
29).
        The parties dispute whose responsibility it was to apply ice melt or salt to the hotel
walkway. ¶ 8. They dispute the length of the drive to St. Charles. ¶ 11. The parties dispute that
it was “cold” at the time of her fall and the cause of the ground being wet: defendants maintain
that it was misting enough to make the ground wet, while plaintiff argues there is no specific
evidence in the record of the precise cause of why the ground was wet at the time. (Id. at ¶ 16).
It is uncontroverted, however, that defendants were aware “there was a weather event” that
began several hours before plaintiff’s fall. Defendants claim that plaintiff’s brother warned
plaintiff prior to walking out to the car that it was a little slick. Plaintiff denies this. (Id. at ¶ 18).
Plaintiff also denies that she could tell the sidewalk was slick and feel her feet slipping a bit
before her fall. (Id. at ¶ 25).


                                          IV. DISCUSSION
        In this diversity action, both sides invoke Missouri law as the substantive rules of
decision. 28 U.S.C. § 1652. Under Missouri law, in order to establish a premises liability theory
of negligence, an invitee must show that:
        (1) a dangerous condition existed on defendant’s premises that involved an
        unreasonable risk, (2) the defendant knew or by using ordinary care should have
        known of the condition, (3) the defendant failed to use ordinary care in removing



                                                    3
        or warning of the danger, and (4) the plaintiff sustained injuries as a result of the
        condition.

Steward v. Baywood Villages Condominium Association, 134 S.W.3d 679, 682 (Mo. Ct. App.
2004). Defendants argue that no factual dispute exists as to the second and third of these
elements, and defendants are therefore entitled to judgment as a matter of law. The Court
disagrees. Disputes of fact exist that preclude summary judgment at this time.


        A. Whether defendant knew or should have known of the condition
        First, defendants claim that no factual dispute exists as to whether defendants had notice
of a dangerous condition on the hotel walkway. They claim that the only evidence suggesting
that ice had formed on the hotel walkway was plaintiff’s testimony, stating that only after she fell
did she notice the ice. They argue that no evidence suggests she or anyone else notified hotel
staff of ice on the hotel walkway prior to her alleged fall. While they concede they may have
had notice or knowledge of an icy condition on the walkway prior to 4 p.m., when the hotel chief
engineer applied ice melt to the walkway, they did not have notice or knowledge of such a
condition at the time of plaintiff’s fall.
         Notice may be actual or constructive. Accordingly, the element may be proven by
showing either that defendant knew, or by exercising ordinary care should have known, of the
ice. Steward, 134 S.W.3d at 682. Missouri courts have defined “ordinary care” as the degree of
care that an ordinarily careful person would use under the same or similar circumstances. Lopez
v. Three Rivers Elec. Coop., Inc., 26 S.W.3d 151, 158 (Mo. 2000). It is not disputed that the
hotel chief engineer salted the sidewalks at 4 p.m. Nor is it disputed that no other hotel
employee checked the walkway after 4 p.m. This Court cannot say as a matter of law that
defendant did not have actual or constructive notice of the ice on the sidewalk. The question of
whether defendants knew or should have known of the ice is a question for the jury, who can
decide whether an ordinarily careful person would monitor the walkway after salting it, such that
defendants should have known of any ice.


        B. Whether defendant had a duty to remove ice
        Defendants claim no factual dispute exists as to whether defendants had a duty to remove
ice that had accumulated naturally and was a condition general to the community.


                                                 4
         The Missouri Supreme Court has found that a special relationship exists between hotel
operators or innkeepers and their guests “so as to impose affirmative duties in the protection of
persons and property.” Virginia D. v. Madesco Inv. Corp., 648 S.W.2d 881, 885 (Mo. banc
1983);    see also Wilson v. KAL Motel, Inc., 524 S.W.3d 572, 575 (Mo. Ct. App. 2017).
Innkeepers are “under a duty to their guests . . . ‘to keep and maintain their premises and
furnishing in a reasonably safe condition.’” Wilson, 524 S.W.3d at 575 (quoting Lonnecker v.
Borris, 229 S.W.2d 524, 526 (Mo. 1950)). Implicit in this duty is the obligation to make careful
and regular inspections to correct conditions that might foreseeably cause injury. “[T]he law
protects the guest from the carelessness of his landlord even where the defect in the premises is
known or is obvious to the guest, so long as the latter uses ordinary care for his own safety.”
Shute v. Prom Motor Hotel, Inc., 446 S.W.2d 137, 140 (Mo. App. 1969).
         Under Missouri law, a landowner generally “has no duty to remove snow or ice on
outside areas where the snow or ice accumulated naturally as a result of general weather
conditions within the community.” Medlock v. St. John’s Health Sys., 426 S.W.3d 35, 38 (Mo.
Ct. App. 2014). This is because “[t]o hold that a duty exists to make a parking lot safe as
precipitation falls from the sky would be to create a duty which would be virtually impossible to
perform.” Id. at 39. However, liability may attach for ice- and snow-induced sidewalk injuries
when the land possessor or owner: (1) “artificially creates, through negligence or affirmative
action, a condition that makes passage unsafe,” Cooper v. Capital Investment, LLC, 204 S.W.3d
331, 334-35 (Mo. Ct. App. 2006); (2) “makes use of the sidewalk for something other than the
sidewalk, which makes the sidewalk more dangerous when slick or wet,” id.; or (3) “obligates
himself either by agreement or a course of conduct over a period of time to remove the snow and
ice, thereby assuming a duty.” Richey v. DP Properties, LP, 252 S.W.3d 249, 252 (Mo. Ct. App.
2008)
         Defendants argue they did not owe plaintiff a duty to keep their premises safe from ice,
because she fell after an ice storm that was a natural accumulation of ice common to and present
throughout the St. Louis area. However, according to the uncontroverted facts, there was no ice
naturally accumulating at the time of plaintiff’s fall. Plaintiff and her brother did not observe
any ice or snow accumulating on the walkway when they entered the hotel, nor when they exited
approximately 30 minutes later.      Defendants admit that they did not inspect the walkway
between the time the chief engineer salted it around 4 p.m. and the time of plaintiff’s fall around


                                                5
7:30 p.m. For the purposes of their motion for summary judgment, defendants have not met their
burden to establish as a matter of law that there was a natural accumulation of ice or snow, or
what the condition of the walkway was at the time of plaintiff’s fall.
          Missouri courts have repeatedly held that whether a weather condition of ice and snow
was a general condition is a question of fact for the jury. See e.g., Cooper v. Capital Investment,
LLC 204 S.W.3d 331, 335 (Mo. App. E.D. 2006). In Cooper, the Court of Appeals reversed the
trial court’s grant of summary judgment, finding that the evidence did “not compel the
conclusion that there existed a general weather condition of ice and snow at the time of [the
plaintiff’s] slip and fall.” Id. In that case, there had been slippery ice during the morning, and
“everybody was very conscious of it.” However, it had warmed up during the day, and in many
places the ice had melted. The Court concluded that summary judgment was inappropriate, and
issues of material fact existed as to whether there was a general weather condition of ice and
snow that relaxed the defendant’s duty. In this case, too, it is a question of fact that the jury must
decide.
          The jury must also decide whether, even if there was a general weather condition of ice
and snow at the time of plaintiff’s fall, defendants assumed a duty to remove ice from the
walkway based on their conduct. Defendants salted the walkway 3.5 hours before plaintiff’s fall
and had a policy of salting sidewalks when icy conditions were present. In Gorman v. Wal-Mart
Stores, Inc., the Missouri Court of Appeals held that evidence that the condition of the sidewalk
where the plaintiff fell had been altered by applying salt prior to the time he fell provided a basis
for concluding that Wal-Mart had assumed a duty to that plaintiff. 19 S.W.3d 725, 732 (Mo. Ct.
App. 2000)..
          Accordingly, material issues of fact exist precluding summary judgment.


                                              V. ORDER
          For the reasons stated above,
          IT IS HEREBY ORDERED that Defendant’s motion for summary judgment (Doc. 52)
is denied.
                                              /s/ David D. Noce
                                          UNITED STATES MAGISTRATE JUDGE
Signed on April 25, 2019.



                                                  6
